
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 405
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2009
			Mr. Pomeroy submitted
			 the following resolution; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		RESOLUTION
		Commending the heroic efforts of the people
		  fighting the floods in North Dakota.
	
	
		Whereas 47 of the 53 counties in North Dakota have been
			 declared Federal disaster areas;
		Whereas wide swaths of North Dakota have faced
			 unprecedented flooding crises, including cities along the Des Lacs, Heart,
			 James, Knife, Missouri, Little Missouri, Park, Pembina, Red, Sheyenne, Souris,
			 and Wild Rice Rivers and Beaver Creek;
		Whereas the people of North Dakota have suffered
			 tremendous damage to their homes, livelihoods, and communities;
		Whereas the ranchers of North Dakota are estimated to have
			 lost nearly 100,000 head of livestock;
		Whereas many of the roads and bridges, and much of the
			 other infrastructure, in North Dakota are in need of repair;
		Whereas, despite terrible conditions, the people of North
			 Dakota have shown the strength of their shared bond, coming together in large
			 numbers to save their cities, towns, businesses, farms, and ranches;
		Whereas stories of exceptional efforts abound, from people
			 filling millions of sandbags on short notice, to people saving lives and
			 effecting rapid emergency evacuations;
		Whereas Federal, State, and local officials have provided
			 outstanding leadership and effective service throughout the crisis in North
			 Dakota; and
		Whereas the response of the people of North Dakota to the
			 disaster has shown the world how communities can unite, fight, and win in a
			 crisis: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)commends the
			 people of North Dakota for their heroic efforts in fighting the floods in North
			 Dakota;
			(2)commends the many
			 people from around the United States who assisted the people of North Dakota
			 during this time of need;
			(3)expresses
			 appreciation to the officials of the numerous Federal agencies, including the
			 Federal Emergency Management Agency, working on the ground in North Dakota for
			 their consistently rapid, efficient, and effective response to the disaster;
			 and
			(4)continues to stand
			 with the communities of North Dakota in the efforts to recover from the
			 flooding during 2009, and to improve protections against flooding in the
			 future.
			
